DETAILED ACTION
This is a non-final Office action for Application 16/642,086 filed 02/26/2020.

Status of Claims
Claims 14-25 are pending;
Claims 1-13 have been cancelled; claims 14-25 are new;
Claims 14-25 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted 02/26/2020, 04/28/2021, and 10/29/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "RA" (Figure 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informality:
Claim 15, line 4, "that" should be removed.  
Claim 21, line 3, "that" should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is recited in lines 4 and 5, "a height adjustment mechanism, which comprises a number of second rail pairs, is arranged between the number of first rail pairs and a seat part of the vehicle seat."  Note that the "vehicle seat" and the component thereof (i.e., the "seat part") are being positively recited in the instant limitations in lines 4 and 5 as required structures within the scope of claim 14, since the limitation "is arranged" introduces positive recitations thereafter.  However, the "vehicle seat" is functionally recited in the preamble of claim 14 in line 1, "[a] seat adjustment mechanism for a vehicle seat," as a functional element that is not a required structure within the scope of claim 14.  The positive recitations of the "vehicle seat" and the component thereof in the body of the claim and the functional recitation of the "vehicle" in the preamble of the claim render the scope of claim 14 indefinite.  It is not clear as to whether claim 14 is directed to a combination of the "seat adjustment mechanism" and the "vehicle seat" or directed to a subcombination of the "seat adjustment mechanism" adapted to be used with the "vehicle seat."  The applicant is advised to clearly claim the combination of the "seat adjustment mechanism" and the "vehicle seat" in the preamble or properly place the "vehicle seat" and the component thereof in intended use consistently throughout the claim.  For the purpose of examination, based on the positive recitations of the "vehicle seat" and the component Similar rejection and similar interpretation apply to claim 19.   Appropriate correction is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation "the same direction of action" (lines 2 and 3) in the claim.  Appropriate correction is required.
Regarding claim 18, it is not clear as to whether the "upper rails of the number of the first rail pairs" in claim 18 (lines 1 and 2) and the "upper rails of the number of the first rail pairs" in claim 17 (lines 1 and 2) refer to the same upper rails or different upper rails.  Similarly, it is not clear as to whether the "at least one lower rail of the number of second rail pairs" in claim 18 (lines 2 and 3) and the "at least one lower rail of the number of second rail pairs" in claim 17 (lines 2 and 3) refer to the same at least one lower rail or different lower rails.  Appropriate correction is required.
Regarding claim 21, there is insufficient antecedent basis for the limitation "the number of third rail pairs" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 22, there is insufficient antecedent basis for the limitation "the number of third rail pairs" (line 4) in the claim.  Appropriate correction is required.
Regarding claim 23, the limitations "instead of a number of first rail pairs, wherein each first rail pair comprises an upper rail and a lower rail" in lines 2 and 3 of claim 23 appear to indicate that the limitations "a number of first rail pairs, wherein each first rail pair comprises an upper rail and a lower rail" recited in claim 14 (lines 2 and 3) are not required by claim 23.  However, the limitations in lines 4-8 of claim 14 are further associated with the "number of first rail pairs."  Therefore, the scope of claim 23 is Similar rejection applies to claims 24 and 25.  Appropriate correction is required.
Claims 15, 17, and 20, are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 23, the limitations "instead of a number of first rail pairs, wherein each first rail pair comprises an upper rail and a lower rail" in lines 2 and 3 of claim 23 appear to indicate that the limitations "a number of first rail pairs, wherein each first rail pair comprises an upper rail and a lower rail" recited in claim 14 (lines 2 and 3) Similar rejection applies to claims 24 and 25.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-25, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cailleteau (US 9,975,454 B2).
Regarding claim 14, Cailleteau discloses a seat adjustment mechanism (220, 400, 401, fig 16) for a vehicle seat (210, fig 16), comprising a number of first rail pairs (221a, 223, fig 8, see annotation), wherein each first rail pair comprises an upper rail (223, fig 8) and a lower rail (221a, fig 8, see annotation), a height adjustment mechanism (222a, 224, 400, 401, figs 8 & 16, see annotation, see col 11, lines 59-62), which comprises a number of second rail pairs (222a, 224, fig 8, see annotation; for 
[AltContent: connector][AltContent: textbox (222b – Second Connecting Member)]
    PNG
    media_image1.png
    517
    537
    media_image1.png
    Greyscale
[AltContent: textbox (221a – Lower Rail)]



[AltContent: textbox (222a – Upper Rail)][AltContent: connector]
[AltContent: connector]
[AltContent: connector]

[AltContent: textbox (220a – First Connecting Member)]


Regarding claim 15, wherein the number of first rail pairs is arranged and actuatable substantially in a vehicle longitudinal direction for a longitudinal adjustment of the seat (see Figures 5 and 6) and that the number of second rail pairs is arranged and actuatable proportionally in the vehicle longitudinal direction and proportionally in elevation for a seat-height adjustment (see Figure 16, note that the rail 400 of the number of second rail pairs 222a, 224, 400 contributes to the seat-height adjustment in both the vehicle longitudinal direction and the vertical direction).
Regarding claim 16, the seat adjustment mechanism as claimed in claim 14, further comprising a number of third rail pairs (238, 239, fig 7), which has substantially the same direction of action as the number of first rail pairs (see Figures 7 and 16; alternatively, Cailleteau discloses "zero" third rail pairs, which has substantially the same direction of action as the number of first rail pairs; it is well-known that "zero" is a number).
Regarding claim 17, wherein upper rails (223, fig 8) of the number of first rail pairs are fixed underneath to at least one lower rail (224, fig 8) of the number of second rail pairs.
Regarding claim 18, wherein upper rails (223, fig 8) of the number of first rail pairs are fixed underneath to at least one lower rail (224, fig 8) of the number of second rail pairs via a first connecting element (220a, fig 8, see annotation).
Regarding claim 19, wherein an upper rail or upper rails (222a, fig 8, see annotation) of the number of second rail pairs is/are fixed underneath to the seat part of the vehicle seat (see Figures 8 and 16, the upper rails 222a are fixed to the seat part 213 when the motor 231 is not actuated).
Regarding claim 20, wherein the fixing is achieved indirectly via a second connecting element (222b, fig 8, see annotation).
Regarding claim 21, wherein lower rails (235, 238, fig 7) of the number of third rail pairs (235, 236, 238, 239, fig 7) are fixed to the second connecting element (see Figures 8 and 16, the lower rails 235, 238 are fixed to the seat part 213 when the motor 231 is not actuated), and that upper rails (236, 239, fig 7) of the number of third rail pairs are firmly connected to a seat part carrier (211, fig 8, the upper rails 236, 239 are firmly connected to the seat part carrier 211 when the motor 231 is not actuated).
Regarding claim 22, the seat adjustment mechanism as claimed in claim 14, further comprising a first electric motor (231, fig 7) for driving the number of first rail pairs (col 8, lines 15-22) and/or a second electric motor for driving the number of second rail pairs and/or a third electric motor for driving the number of third rail pairs.
Regarding claim 23, wherein instead of a number of first rail pairs, wherein each first rail pair comprises an upper rail and a lower rail, a first linear adjustment system (221a, 223, fig 8, see annotation) is provided, which comprises a number of fixed parts (221a, fig 8, see annotation) and a number of moving parts (223, fig 8).
Regarding claim 24, wherein instead of a number of second rail pairs, wherein each second rail pair comprises an upper rail and a lower rail, a second linear adjustment system (222a, 224, fig 8, see annotation) is provided, which comprises a number of fixed parts (224, fig 8) and a number of moving parts (222a, fig 8, see annotation).
Regarding claim 25, wherein instead of a number of third rail pairs, wherein each third rail pair comprises an upper rail and a lower rail, a third linear adjustment system (235, 236, fig 7) is provided, which comprises a number of fixed parts (236, fig 7) and a number of moving parts (235, fig 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various seat adjustment mechanisms.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631